Citation Nr: 1220168	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for lumbar radiculopathy.

3.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for allergies, chronic sinusitis, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for scar, upper back, currently rated as 0 percent disabling.

7.  Entitlement to an increased rating for hearing loss, right ear, currently rated as 0 percent disabling.

8.  Entitlement to an increased rating for tinea versicolor, currently rated as 0 percent disabling.

9.  Entitlement to a higher initial rating for migraine headaches, currently rated as 10 percent disabling.

10.  Entitlement to a higher initial rating for low back pain, currently rated as 20 percent disabling.

11.  Entitlement to a higher initial rating for left leg neuropathy, currently rated as 10 percent disabling.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1973; and from February 2005 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and January 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in May 2007 and March 2009; statements of the case were issued in September 2007 and October 2009; and substantive appeals were received in September 2007 and November 2009.  

The issues of entitlement to service connection for a psychiatric disability and lumbar radiculopathy, entitlement to increased ratings for tinea versicolor and left leg neuropathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes type 2 does not require insulin, a restricted diet, and regulation of activities.  

2.  The Veteran's service connected allergies are not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

3.  The Veteran's service connected hypertension is not manifested by blood pressure readings that reflect diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.

4.  The Veteran's service connected back scar is not deep and does not cause limitation of motion; it does not involve an area exceeding 144 square inches; there is no frequent loss of covering of skin over the scar; and it is not painful on examination.  

5.  The Veteran's service-connected right ear hearing loss disability is productive of level I hearing acuity.   

6.  Prior to February 26, 2008, the Veteran's service connected migraine headaches were not manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.

7.  Effective February 26, 2008, the Veteran's service connected migraine headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  They are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

8.  The Veteran's lumbar spondylosis is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus type 2 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2011).

2.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected allergies have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 6502, 6512 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7101 (2011).

4.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected back scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7801-7805 (2009).

5.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

6.  Prior to February 26, 2008, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected migraine headaches had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8100 (2011).
 
7.  Effective February 26, 2008, the criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8100 (2011).

8.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated August 2006 and December 2008. 

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the August 2006 and December 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification letters complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical and audiologic examinations in May 2006, September 2006, February 2008, December 2008, January 2009, April 2010, and May 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, in the case of the Veteran's headaches and low back disabilities, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Diabetes mellitus
The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.   

Diagnostic Code 7913 provides a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

The Board notes that in order to warrant an increased rating, the Veteran's diabetes mellitus would have to require insulin, a restricted diet, and regulation of activities.  There is no medical evidence that the Veteran's diabetes has been treated with insulin.  

The Veteran underwent a VA examination in September 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that his diabetes was asymptomatic; and that he was taking metformin (beginning in August 2006).  

The outpatient treatment reports contain numerous lists of the Veteran's medications.  They reflect that the Veteran has been prescribed metformin and glyburide.  A March 2009 treatment report contained a history that revealed, by checked box, that the Veteran was not being treated with insulin. 

A March 2009 correspondence from private physician, Dr. N.A.O. reflects that the Veteran was treated with oral hypoglycemic agents, restricted diet, and regulation of activities.  

The Veteran underwent a VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his diabetes mellitus has been stable; and that treatment consists of oral medication (glyburide and metformin).  He also denied any diabetes-related hospitalizations.  He denied episodes of hypoglycemia reactions and ketoacidosis.  He stated that he was instructed to follow a restricted diet; but his activities have not been restricted.  He denied peripheral vascular disease in the lower extremities, neurovascular disease, diabetic nephropathy, gastrointestinal disorders, and other diabetic complications.  

In the absence of a restricted diet, regulation of activities, and treatment with insulin, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for diabetes mellitus type 2 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
Allergies
The Veteran's service-connected allergies have been rated by the RO under the provisions of Diagnostic Code 6512 (regarding chronic frontal sinusitis).  Under this regulatory provision, a noncompensable (0 percent) rating is warranted for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Additionally, the Board notes that although the evidence does not reflect a deviated septum, the Veteran's disability could be rated analogous to a deviated septum, in which Diagnostic Code 6502 would apply.  Under this regulatory provision, a 10 percent rating is warranted when there is a 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  

The Veteran underwent a VA examination in September 2006.  He complained of nasal congestion associated with white secretions and frontal headaches.  His treatment consisted of 25 mg. Benadryl as needed for congestion.  The Veteran reported that his response to treatment was good.  He reported that he has suffered from episodes of sinusitis in the past 12 months; but denied any incapacitating episodes.  Examination of the nose was normal, with no polyps or obstructions.  The examiner noted that the disability impacts the Veteran's occupational activities in that he suffers from pain and decreased concentration.  The examiner estimated that the disability would have a mild effect on the Veteran's ability to shop, exercise, perform chores, and engage in sports.  

The Veteran underwent another VA examination in December 2008.  He once again complained of interference breathing through his nose.  He treated the disability with over-the-counter medications.  He denied purulent discharge, periods of incapacitating episodes, and periods of non incapacitating episodes.  Upon examination, there was normal nasal mucosa, with no polyps.  There was no evidence of bacterial rhinitis.  There was no partial or complete obstruction, septal deviation, or sinusitis.  The examiner stated that the examination findings were normal, with no evidence of a sinus disease.

The Veteran underwent a third VA examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of recurrent nasal stuffiness with watery discharge.  His complaints were the same as in previous examination.  Likewise, the findings on examination were identical to those of the December 2008 examination. The examiner diagnosed chronic sinusitis disease by x-rays.

In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran has denied having any incapacitating episodes and purulent discharge.  Moreover, his disability has not been treated with antibiotics.  Finally, there has been no medical evidence of more than 6 non-incapacitating episodes per year; or a 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  

Consequently, the Board finds that the preponderance of the evidence is against a finding for an increased rating for allergies. 

The Board notes that a rating of 10 percent would also be warranted for with characteristic prostrating attacks occurring on an average once a month over last several months.  The Veteran's headaches been rated separately.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for allergies must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypertension
Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more. A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).

The Board notes that the Veteran's diastolic pressure has not been predominantly measured at 110 or more, and his systolic pressure has not been predominantly measured at 200 or more.  At his December 2008 VA examination for diabetes mellitus, his blood pressure was measured three times.  Each time it was 140/80.  At an April 2010 VA examination, his blood pressure was once again measured three times.  His blood pressure was 175/89, 180/92, and 177/88.  

The Board also notes that blood pressure readings taken during outpatient visits also failed to meet the criteria for a higher rating.  Outpatient treatment records reflected blood pressure readings of 148/79 (May 2006), 152/79 (March 2007), 135/73 (February 2009), and 145/77 (July 2009).

In the absence of blood pressure readings that reflect diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
    
Scar
Diagnostic Code 7801 pertains to all scars (other than on the head, face, or neck) which are deep or cause limited motion.  Pursuant to Diagnostic Code 7801, such a scar or scars warrants a 10 percent disability evaluation when it involves an area or areas exceeding 6 square inches (39 square centimeters).  A 20 percent disability evaluation is warranted for when it involves an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent disability evaluation is warranted when it involves an area or areas exceeding 72 square inches (465 square centimeters).  A 40 percent evaluation is warranted when it involves an area or areas exceeding 144 square inches (929 square centimeters).  

A 10 percent rating is warranted when the Veteran has a scar (not on the head, face, or neck) that is superficial and does not cause limitation of motion if the scar has an area exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar) warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7803.
 
The existence of a superficial scar (not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus. There must be indications of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (2009).

The Board notes that the RO apparently construed a December 2007 increased rating claim for a low back disability (to include radiculopathy) as an increased rating claim for the Veteran's scar.  During the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See id. 

The Veteran underwent a VA examination in September 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that a bullet fragment left a scar on his upper back.  He reported that he is not receiving any treatment for it; and that its course since onset has been stable.  Upon examination, the examiner found an upper back scar that was 1.5 inches across.  He characterized the lesion as a rash.  

The Veteran underwent another VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  He noted a scar on the midline T2 level.  There was no skin breakdown over the scar; and the Veteran reported no pain.  The scar's maximum width was .5 cm.; and the maximum length was 3 cm.  The examiner once again noted that the scar was not painful; had no signs of skin breakdown; was superficial; and had no inflammation, edema, keloid formation, or other disabling effects.  

The Board notes that someone (presumably the Veteran) handwrote on his September 2006 examination report that he was prescribed Motrin for the pain.  He referenced his initial claim (Form 21-526).  The Board notes that the claim form asks when the Veteran's disability began, when he was treated, and where he treated.  To those questions, he answered "by a field medic, put ointment and Motrin for pain."  Consequently, it appears that the Veteran was initially treated with Motrin.  However, there is no medical evidence that the Veteran's scar is currently manifested by pain.  

In order to warrant a compensable rating, the Veteran's scar must be deep or cause limitation of motion (and involve an area or areas exceeding 6 square inches); be  
superficial and not cause limitation of motion (and involve an area exceeding 144 square inches); be superficial and unstable (where there is frequent loss of covering of skin over the scar); or be a superficial scar (not associated with underlying soft tissue damage) that is painful on examination.  

The Board notes that the Veteran's scar is not deep or cause limitation of motion; it does not involve an area exceeding 144 square inches; there is not frequent loss of covering of skin over the scar; and it is not painful on examination.  Consequently, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for a back scar must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hearing loss
The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  38 C.F.R. § 4.85(f).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran has undergone VA examinations in May 2006, September 2006, January 2009, and May 2010.  He also underwent an outpatient examination in August 2006.  Pure tone thresholds for the right ear were as follows:





HERTZ




1000
2000
3000
4000
Average
Speech
5/06
15
5
15
20
14

8/06
30
35
30
35
33
98%
9/06
24
18
18
25
21
100%
1/09
20
15
15
25
19
100%
5/10
15
15
20
25
19
100%

The Board notes that, pursuant to Table VI (and VIa in the case of the May 2006 examination report), the findings translate to level I hearing in the service connected right ear and level I hearing in the non-service-connected left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent an otorhinolaryngologic examination in May 2008.  The examination was performed by Dr. C.R. (a private doctor).  The right ear showed normal meatal, normal eardrum, and normal eardrum movements.  Rinne tests showed air conduction not responsive, and bone conduction was diminished.  Dr. C.R. diagnosed bilateral hearing loss.    
  
The Veteran also underwent a private audiological examination in May 2008.  The puretone threshold levels at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz measured 70, 80, NS, and 95 decibels respectively.  Speech discrimination score was 92 percent.  Averaging the three decibel levels (since there was no score a 3000 hertz), the average is 82.  

The Board notes that, pursuant to Table VI, the findings translate to level III hearing in the service connected right ear and level I hearing in the non-service-connected left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran has been assigned a noncompensable rating.  This rating was based on the results of May 2006, August 2006, September 2006, January 2009, and May 2010 VA examinations.  All of the examinations showed puretone averages and speech recognition scores which translated to level I hearing in the right ear and level I hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for right ear hearing loss.  Based on these audiological test results, a compensable rating is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities (including difficulty understanding conversational speaking).  The Board also recognizes a May 2002 treatment report from a private physician in which the examiner suggested that hearing aids be provided to the Veteran.  Finally, the Board acknowledges VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

Headaches
After initially being granted a noncompensable rating in the RO's April 2007 rating decision, the RO (by way of an October 2009 rating decision) increased the rating to 10 percent effective June 16, 2006 (the date following discharge from service).

Diagnostic Code 8100 states that a rating of a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a noncompensable rating is warranted for less frequent attacks.

The Veteran underwent a VA examination in September 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of frontal headaches associated with photophobia and phonophobia, with increased eye lacrimation during each episode.  He reported that these headaches occur 2-3 times per week, and that he treats them with 400 mg. ibuprofen as needed.  The examiner opined that the headaches would have a mild effect on his ability to perform chores, exercise, play sports, and engage in other recreational activities.  The headaches would not have any impact on other activities of daily living.  

The Veteran underwent a VA examination in February 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of severe headaches (pain level 9/10).  He described the headaches as pulsating, throbbing, and accompanied by nausea and vomiting.  He reported sonophobia and photophobia, redness, and a feeling of sand in his eyes with lacrimation and swelling of the eyelids.  He stated that the headaches occur two to three times per month; they last for hours; and most of them are prostrating.  He has not been prescribed any medication; but he takes 800 mg. of Motrin as needed.  The examiner found that when the Veteran has one of these headaches, it prevents him from doing all activities of daily living.      

The Veteran underwent a VA neurologic examination in May 2010.  He complained of oppressive pain in the front of the head, associated with nausea, and light and sound sensitivity.  He reported that the headaches occur 2-3 times per week; and he has to lie down whenever he gets these headaches as the intensity of the pain is 7/10.  He reported that he takes Advil or Sulindac when necessary.  He once again reported that the headaches last for hours, and that most attacks are prostrating.  The examiner opined that when the Veteran experiences a headache, it has a severe effect on his ability to exercise, travel, or play sports.  The examiner estimated that the headaches cause moderate effects on his ability to perform other activities of daily living (chores, dressing, bathing, feeding, etc.).  Finally, the examiner was of the opinion that the Veteran is able to obtain, perform, and secure a substantial, gainful occupation requiring a light, sedentary and/or semi sedentary duty work. 

The Board finds prior to the Veteran's February 26, 2008 VA examination, the Veteran's headaches did not warrant a rating in excess of 0 percent.  There was no evidence that his headaches were manifested by characteristic prostrating attacks occurring on an average once a month over last several months.  At the Veteran's September 2006 VA examination, he reported that experiences headaches 2-3 times per week that are treated with 400 mg. ibuprofen as needed.  The examiner opined that the headaches would have only a mild effect on his ability to perform chores, exercise, play sports, and engage in other recreational activities; and that the headaches would not have any impact on other activities of daily living.  There was no mention of prostrating attacks.  Consequently, prior to February 26, 2008, the preponderance of the evidence weighs against the granting of a rating in excess of 10 percent.

Effective February 28, 2008, the Veteran reported two to three headaches per month that are manifested by severe (9/10) pain.  He reported that most of these are prostrating attacks.  The examiner opined that when the Veteran has one of these headaches, it prevents him from doing all activities of daily living.  Consequently, the Board finds that a 30 percent rating, but no greater, is warranted effective February 28, 2008.

The Board notes that a rating in excess of 30 percent is not warranted because the preponderance of the evidence does not reflect that the Veteran's headaches are productive of severe economic inadaptability.  To the contrary, the May 2010 examiner found that the Veteran is able to obtain, perform, and secure a substantial, gainful occupation requiring a light, sedentary and/or semi sedentary duty work.           
   
Low back
The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Pursuant to Diagnostic Code 5243, a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in September 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of low back pain that radiated to both legs.  His treatment consisted of 400 mg. of ibuprofen as needed for pain.  He stated that his response to treatment has been fair.  Upon examination, the Veteran's spine was normal.  There was pain in the lower back upon 40 degrees of flexion.  There was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  

A January 2008 MRI revealed a herniated lumbar disc at L5-S1, and loss of lumbar lordosis.

The claims file contains two sets of x-rays (both dated April 2008) one set of x-rays revealed a normal lumbosacral spine.  The other set showed decreased lordosis of the lumbar spine, which the examiner stated could be a positional artifact or secondary to paraspinal muscle spasm.  

The Veteran underwent a VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of numbness, leg or foot weakness, unsteadiness, falls, fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He described the pain as constant, severe, and daily.  He also reported that it radiates down his left leg.  He also reported erectile dysfunction and attributed it to his back disability.  (The Board notes that the RO denied entitlement to service connection for erectile dysfunction by way of an October 2009 rating decision; and the Veteran has not appealed the issue).  The Veteran denied flare-ups of his back disability and any incapacitating episodes resulting from the back disability.  He reported that he uses a cane, brace, and crutches; and that he is unable to walk for more than a few yards.  

Upon examination, the Veteran's posture was normal; but he ambulated with a slow cadence; and he used crutches.  There was lumbar flattening of the spine; but no other spinal curvatures.    The thoracic sacrospinalis showed spasms on the left and right, tenderness on the left and right, and pain on the left and right.  The spasms and tenderness were severe enough to be responsible for abnormal gait or abnormal spinal contour.  Muscle tone was normal, with no muscle atrophy.  Sensory examination showed decreased pinprick and light touch of the left lower extremities.  Reflex examination showed hypoactive knee and ankle jerk bilaterally.  Range of motion testing of the thoracolumbar spine revealed flexion from 0-43 degrees; extension from 0-19 degrees; and bilateral flexion and rotation from 0-20 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain after repetitive motion; but no additional limitations with repetitions.  Nerve conduction studies were abnormal.  There was electrodiagnostic evidence of posterior ramii irritability as evidenced by spontaneous activity in the left side lower lumbar area at the L5-S1 level.  The study was suggestive of a sensory, predominantly axonal peripheral neuropathy; the examiner noted that loss of H reflex could be related to it.  The examiner estimated that the Veteran's lumbar strain and lumbar spondylosis prevent the Veteran from engaging in sports, exercise, and chores; it has a severe effect on his ability to shop; and it has a moderate effect on his ability to travel, perform recreational activities, bathe, dress, groom, and toilet.    

In order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  There is no evidence of favorable ankylosis of the entire thoracolumbar spine.  Moreover, range of motion testing at his September 2006 and April 2010 examinations reflected flexion to 40 degrees and 43 degrees respectively.  

Finally, in regards to DeLuca criteria, both the September 2006 and April 2010 examiners found that limitation of motion was not additionally limited by DeLuca criteria.  There is no medical evidence to show that there is any additional loss of motion of the thoracolumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

In the absence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, the preponderance of the evidence weighs against the claim for an increased rating.     

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 20 percent for a low back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that for each service connected disability, the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Effective February 26, 2008, a rating of 30 percent, but no higher, is warranted for the Veteran's migraine headaches.  To this extent, the appeal is granted.

A disability rating higher than 10 percent for migraine headaches, prior to February 26, 2008, is denied.

Increased ratings for the Veteran's diabetes mellitus, allergies/sinusitis, hypertension, scar, right ear hearing loss, low back disability are denied.  


REMAND

Psychiatric disability
The Veteran claims that he suffers from depression that is secondary to either his service connected diabetes mellitus or his service connected low back disability.  In its October 2009 statement of the case, the RO stated that it did not schedule a VA examination because all potentially relevant records were not submitted, and no further evidence can be obtained.  The Board finds that a VA examination is warranted for the purpose of determining the nature, extent, and etiology of any psychiatric disability.  

Additionally, the Veteran claims that he suffers from PTSD as a result of being subjected to an ambush that included mortar fire, rocket attacks, and small arms attacks.  He claims that this occurred in June 2005, at Anaconda Base Camp in Balad, Iraq.  He states that he was with the 755th MP Company, Army National Guard in support of the 162nd Field Artillery.  The RO attempted to verify the stressor.  The U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)) stated that the Veteran's unit was not recorded; and that there were no ambushes recorded during that time frame.  However, there were several attacks against the Logistical Support Activity Anaconda (LSAA) at Balad, Iraq during that time frame.  The JSRRC suggested that the RO might want to contact the Veteran's unit in Puerto Rico to determine if they had unit history reports.  The RO requested records from the Puerto Rico National Guard in August 2008.  It does not appear that the Puerto Rico National Guard ever responded.    

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the United States Court of Appeals for Veterans Claims (Court) addressed a claim for service connection for PTSD and noted that "[a]lthough the unit records do not specifically state that the Veteran was present during the rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to attacks."  

The Board also notes that there was an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

In view of the need to return the case with regard to the depression aspect of the claim, the Board finds it appropriate to also request medical development of the PTSD aspect of the claim. 


Lumbar radiculopathy
The RO has consistently denied the Veteran's claim for entitlement to service connection for lumbar radiculopathy on the basis that the Veteran has not been diagnosed with the disability.  The Board notes that at the Veteran's February 2008 VA examination, he underwent electrodiagnostic studies for the purpose of ruling out radiculopathy.  The study was abnormal in that in revealed evidence of posterior ramii irritability as evidenced by spontaneous activity in the left side of the lower lumbar area (L5-S1 level).  The examiner stated that the study was suggestive of a sensory, predominantly axonal peripheral neuropathy.  The examiner also noted an August 2007 treatment report in which the examining physician suggested the existence of lumbar radiculopathy.  The Veteran underwent a VA examination in May 2010.  The examination report reflects that both the left and right knee reflexes (L3-L4) were 1+; and that both the left and right ankle reflexes (S1) were 0.  The Board notes that the Veteran is already service connected for peripheral neuropathy of the left lower extremity.  The February 2008 examiner did not render an opinion on whether the Veteran suffers from lumbar radiculopathy.  The Board finds that a VA examination is warranted to determine the nature, extent, and etiology of any lumbar radiculopathy from which the Veteran may suffer.

Left leg neuropathy
The Veteran's service-connected left leg neuropathy has been rated by the RO under the provisions of Diagnostic Code 8520.  Under this regulatory provision, mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The Board notes that the Veteran underwent a VA examination in May 2010.  The examination report reflects that both the left and right knee reflexes (L3-L4) were 1+; and that both the left and right ankle reflexes (S1) were 0.  There was no atrophy, no abnormal muscle tone, and no joint was affected by the nerve disorder.  The examiner noted that paralysis and neuralgia were negative; but that neuritis was present.  Finally, the examiner stated that the left lower extremity peripheral neuropathy causes severe effects on his ability to engage in sports and exercise, and that it causes a moderate effect on his ability to do chores, shop, recreate, feed, bathe, and dress.  Consequently, the reported effects of the peripheral neuropathy appear to be moderate to severe, while the testing itself reflects findings that could be considered mild to moderate.  Moreover, since the examiner stated that paralysis was negative, it is unclear whether the Veteran has even mild incomplete paralysis of the sciatic nerve.  Given these contradictory findings, the Board finds that the Veteran should undergo a new VA examination for the purpose of determining the nature, extent, and severity of the disability.  The examiner should specifically be asked to state whether the Veteran's left leg peripheral neuropathy is manifested by mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis (with marked muscular atrophy), or complete paralysis of the sciatic nerve.
   
Tinea versicolor
The Veteran's tinea versicolor has been rated under Diagnostic Code 7806.  Pursuant to Diagnostic Code 7806, dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

The only VA examination that addresses the Veteran's tinea versicolor is the September 2006 VA examination.  The examiner noted that there were white patches found in both legs and on the Veteran's neck.  The examiner also found that the skin rash did not cause any significant effects on activities of daily living.  The examiner failed to comment on the amount of the entire body, or the amount of the Veteran's exposed areas, that were affected by the tinea versicolor.  Consequently, the Board finds that a VA examination is warranted to determine the extent of the Veteran's tinea versicolor.  The examiner should be asked what percentage of the Veteran's entire body, and what percentage of the Veteran's exposed areas show tinea versicolor.   

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issues whether service connection is warranted for a psychiatric disability and/or lumbar radiculopathy, and whether increased ratings are warranted for tinea versicolor and/or left lower extremity neuropathy.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination.  The claims file must be made available to the examiner for review in connection with the examination.  All current acquired psychiatric disorders diagnosed should be clearly reported.  

a)  If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to the Veteran's fear of hostile military activity during his active duty service. 

b)  If a diagnosis of depression/other psychiatric disorder is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the depression (or other psychiatric disorder) is causally related to the Veteran's active duty service, to include whether it was caused, or aggravated by, the Veteran's service connected diabetes mellitus and/or his service connected low back disability.   

The examiner is also requested to provide a rationale.  

2.  The RO should schedule the Veteran for a VA examination for the purpose of determining the nature, extent, and severity of the Veteran's left leg peripheral neuropathy; as well as the etiology of any lumbar radiculopathy from which the Veteran may suffer that is separate from the left leg neuropathy.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary:

a) the examiner should render an opinion as to whether the Veteran's left leg peripheral neuropathy is manifested by mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis (with marked muscular atrophy), or complete paralysis of the sciatic nerve.

b)  the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any additional lumbar radiculopathy began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected low back disability.  
  
3.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his tinea versicolor.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  
The examiner should be asked what percentage of the Veteran's entire body, and what percentage of the Veteran's exposed areas show tinea versicolor.   

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


